Citation Nr: 0724657	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver condition 
as secondary to hypertension.

3.  Entitlement to service connection for a gout condition as 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.  Thereafter, the veteran was a member of the National 
Guard with no indication of any active duty after May 1972.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision denying entitlement to 
service connection for all three issues now on appeal before 
the Board.


FINDINGS OF FACT

1.  Hypertension was not manifested during active duty 
service or within one year of separation from service.

2.  The presence of a liver condition has not been 
objectively identified.

3.  The presence of a gout condition has not been objectively 
identified.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or caused by active duty 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).  

2.  A liver condition was not proximately due to or 
aggravated by service or any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

3. A gout condition was not proximately due to or aggravated 
by service or any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued a complete notification 
letter in April 2004.  The appellant has been provided the 
appropriate notice prior to the claim being adjudicated by 
the Board and prior to the initial adjudication by the RO and 
VA has thereby fully complied with the requirements of the 
duty to notify the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
No VA examination is necessary at this time as the veteran 
has not submitted evidence of a relationship between his 
service and his hypertension.  There does not appear to be 
any other evidence, VA or private, relevant to the claims at 
this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.


II.  Claims for Entitlement to Service Connection

The veteran claims to have incurred hypertension while on 
active duty service and thereafter to have incurred a liver 
condition and a gout condition as secondary to the 
hypertension.  He has argued that examination in connection 
with his entry into the National Guard in 1973 actually 
showed the presence of hypertension, but this was not 
officially recorded because it would have precluded 
employment with the National Guard.

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Certain chronic diseases, to 
include hypertension, may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year of service separation, the absence of any 
findings of the disease during service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of 


the claim is in relative balance with the weight of the 
negative evidence against the claim.  The appellant prevails 
in either of those two events.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records include no indication 
of hypertension, in fact the veteran's separation examination 
undertaken in July 1972 indicated blood pressure readings of 
120/76 and 118/82, below what the Board considers to be high 
blood pressure.  Hypertension is high arterial blood 
pressure.  Dorland's Illustrated Medical Dictionary 801 (28th 
ed. 1994).  The Board observes that a blood pressure reading 
is considered to be above normal when the systolic reading is 
160 millimeters (mm.) of mercury (Hg) or greater or the 
diastolic reading is 90 mm. Hg or greater, usually designated 
as 140/90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1.

While the veteran has argued that hypertension was found when 
he was examined following separation from service in 
connection with National Guard service, the contemporaneous 
evidence is in conflict with this claim.  The reference, made 
by way of a medical history taken in the veteran's post-
service medical records, to the earliest onset of 
hypertension stated that onset of hypertension occurred in 
1976.  Otherwise, the earliest actual reading of the 
veteran's blood pressure which reached the level of high 
blood pressure was in January 1986 while the veteran was 
serving in the National Guard when his blood pressure was 
measured to be 130/110 and 140/110.  Since then, the 
veteran's blood pressure has been measured numerous times and 
recorded in his VA treatment records from 2001 to 2004.  

While the veteran may sincerely believe that his hypertension 
had onset while in service or within one year of separation, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As the medical evidence 
indicates no diagnosis or indication of hypertension while 
the veteran was on active duty and no diagnosis or indication 
of hypertension for at least several years after separation 
from service, the 


preponderance of the evidence establishes that the veteran 
currently does not have hypertension that was incurred in 
service or a result of service.  As the preponderance of the 
evidence is against the claims, there is no reasonable doubt 
to be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b).

As the veteran has not met the criteria for entitlement to 
service connection for hypertension, the issues of 
entitlement to service connection for a liver condition and a 
gout condition as secondary to hypertension must also be 
denied.  Insofar as the veteran may be entitled to service 
connection for either condition on a direct basis, the 
veteran has presented no evidence of a diagnosis of either or 
a medical opinion of a link between any current liver 
condition or gout condition and service.  The veteran's VA 
treatment records do indicate treatment regarding the liver, 
although no diagnosis and no relation between the liver 
condition and service were made.  The veteran's VA treatment 
records do not at all indicate a gout condition.

Despite the veteran's contentions that he currently suffers 
from a liver condition and a gout condition, there is no 
medical evidence suggesting such diagnoses.  Since there can 
be no valid claim in the absence of competent medical 
evidence of present disability and there is no medical 
evidence in the claims folder suggesting a diagnosis of the 
veteran as currently having either a liver or a gout 
condition, the veteran's claims for entitlement to service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  While the veteran may sincerely believe 
that he has both liver and gout conditions that are related 
to service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence establishes that the 
veteran currently does not have either a liver or gout 
condition that were either caused by or aggravated by his 
service or any service-connected disability.  As the 
preponderance of the evidence is against the claims, there is 
no reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a liver condition as 
secondary to hypertension is denied.

Entitlement to service connection for a gout condition as 
secondary to hypertension is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


